Citation Nr: 1426986	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-24 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32, to include whether the overpayment was validly created.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 2006 to March 2010 in the United States Coast Guard and additional service in the U.S. Coast Guard Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision issued by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma ("Muskogee Education Center"), which notified the Veteran that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 had been created.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's DD Form 214 shows that he had active service in the U.S. Coast Guard from January 2006 to March 2010.

2.  Information obtained from VA's website in October 2012 regarding the Veteran's entitlement to Post-9/11 GI Bill (Chapter 33) education benefits shows that his dates of active service were from January 2006 to March 2010.

3.  Information obtained from the VA-DoD Identity Repository (VADIR) in November 2012 and in June 2013 indicates that the Veteran's active duty service dates in the U.S. Coast Guard were from January 2006 to March 2010.

4.  Information obtained from VA's Beneficiary Identification Records Locator Subsystem (BIRLS) in November 2012 shows that the Veteran's active duty service dates in the U.S. Coast Guard were from January 2006 to March 2010 and from March 2010 to October 2011.

5.  The Veteran consistently has reported that he had active service in the U.S. Coast Guard from January 2006 to March 2010, a period of service as a drilling reservist in the U.S. Coast Guard Reserves from March 2010 to October 2011, and a period of inactive service in the U.S. Coast Guard Reserves from October 2011 to December 2013.

6.  The Veteran consistently has reported that he was enrolled as a student at Tarrant County College, Arlington, Texas, from August 2010 to December 2012.

7.  Information obtained from VA's eBenefits website in August 2013 indicates that the Veteran was enrolled as a student at Tarrant County College from August 2010 through October 2011; this information is corroborated by copies of the Veteran's unofficial academic transcripts from Tarrant County College during this time period.

8.  After resolving any reasonable doubt in the Veteran's favor, the overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 was not validly created and the Veteran is entitled to waiver of recovery of this overpayment.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 have been met.  38 U.S.C.A. §§ 3311, 3313, 5302 (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965, 3.102, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The VCAA generally is not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Waiver Claim

The Veteran has asserted that the Muskogee Education Center erred in notifying him in June 2013 that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 had been created.  He specifically contends that the Muskogee Education Center erroneously concluded that he was on active duty with the U.S. Coast Guard between March 2010 and October 2011 when he was in receipt of education benefits under the Post-9/11 GI Bill and a student at Tarrant County College.  He also contends that, because he was a student at Tarrant County College between March 2010 and October 2011, he is entitled to waiver of recovery of the overpayment allegedly created.

Laws and Regulations

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009.  These regulations are codified at 38 C.F.R. §§ 21.9500-21.9770.  In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001, as in this case.  38 C.F.R. § 21.9640(a).  An overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the evidence supports granting the Veteran's request for waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32.  The Veteran essentially contends that the Muskogee Education Center erred in finding that an overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 was created for the period from August 2010 to October 2011 because he was attending college at Tarrant County College and not on active duty with the U.S. Coast Guard (USCG).  The Veteran also essentially contends that, because this alleged overpayment was not validly created, he is entitled to a resumption of these benefits which were suspended when the debt was created.  The Board agrees.  

With regard to the issue of whether the overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 was validly created, a review of the claims file indicates that the Veteran filed for these benefits in May 2013.  At that time, he submitted 2 separate DD Form 214's.  The first DD 214 submitted by the Veteran covered a period of active service in the USCG from January 2006 to March 2010.  The second DD 214 submitted by the Veteran covered a period of service in the USCG from March 2010 to October 2011.  The Veteran stated on his May 2013 education benefits application that the second period of service in the USCG was a period of USCG Reserve service for drilling purposes.  There are indications on the Veteran's first DD 214 (for the period from January 2006 to March 2010) that he completed his full term of service and was released from active duty in March 2010.  Although there is no indication on the second DD 214 that this period of service (from March 2010 to October 2011) was in the USCG Reserve for drilling purposes, it is not clear why this form was issued by the USCG indicating that the Veteran had additional active duty service after March 2010.  The Veteran has asserted consistently that the second DD 214 (for the period from March 2010 to October 2011) was issued in error because he was not on active service after March 2010 but instead was in the USCG Reserve.  

Information provided by the Veteran from VA's eBenefits website concerning his "Education Enrollment Status" and dated in August 2013 indicates that he was enrolled as a student at Tarrant County College between March 2010 and October 2011.  The Veteran also submitted unofficial academic transcripts from Tarrant County College showing that he was a student at this educational institution between March 2010 and October 2011.  He argues persuasively that he could not be attending classes at Tarrant County College while also being on active service in the USCG at the same time.

Unfortunately, the status of the Veteran's second period of service in the USCG is not clear from a review of the record evidence.  As noted, the first DD Form 214 submitted by the Veteran in May 2013 indicates that he was released from active duty in March 2010.  The character of his service from January 2006 to March 2010 is listed on this DD Form 214 as honorable.  The "Narrative Reason For Separation" is listed on this DD Form 214 as "Completion Of Required Active Service."  This form also indicates that the Veteran's initial service contract was for 4 years.  The second DD Form 214 submitted by the Veteran in May 2013 does not indicate that his service in the USCG from March 2010 to October 2011 was anything other than active duty service.  This form also indicates that the "Narrative Reason For Separation" is listed as "Separation For Miscellaneous/General Reasons."  

VA's electronic systems of records are not in agreement as to the status of the Veteran's second period of service.  For example, information obtained in October 2012 from a secure VA website concerning the Veteran's Chapter 33 education benefits eligibility indicates that his active service only was from January 2006 to March 2010.  This period of service was characterized as honorable and the reason for separation was listed as expiration of term of service.  Information obtained in November 2012 and in June 2013 from VADIR (VA-DoD Identity Repository) indicates that the Veteran only had active duty in the USCG from January 2006 to March 2010 but the character of service is listed as unknown.  No other service is listed for the Veteran in VADIR.  Information obtained from VA's Beneficiary Identification Records Locator Subsystem (BIRLS) in November 2012 shows 2 separate periods of USCG service for the Veteran between January 2006 and March 2010 and between March 2010 and October 2011.  The Veteran's service is characterized as honorable for both of these periods of service; however, different reasons are listed as the reasons for the Veteran's separation from service for each of these periods of service.  

The Veteran asserted in an April 2014 statement that the second DD Form 214 for the period of service from March 2010 and October 2011 had been issued to him in error by the USCG.  "I served only one drill weekend in April 2010 before deciding to get out of the reserves altogether."

Having reviewed the record evidence, the Board finds that the alleged overpayment Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 was not validly created.  The Veteran has asserted, and the Board agrees, that he could not have been a student at Tarrant County College between March 2010 and October 2011 and also serving on active duty in the USCG at the same time.  Given the contradictory information in the record concerning whether the Veteran was on active service while also in receipt of his Post-9/11 GI Bill (Chapter 33) education benefits, it is not clear why the Muskogee Education Center did not seek clarification of the facts and circumstances of the Veteran's active service from the USCG.  Although the Board acknowledges that it normally is bound by service department determinations regarding the character of a Veteran's service, the character of the Veteran's USCG service after March 2010 is not clear from a review of the record evidence.  By contrast, information maintained in an electronic system of records by VA (eBenefits) persuasively suggests that the Veteran was, in fact, enrolled at Tarrant County College after March 2010 -the same time that the USCG purported that he was on active service.  (The Board notes parenthetically that, given the problems created by the DD Form 214 covering his period of Coast Guard service after March 2010, the Veteran is advised that he should contact the Board for Correction of Military Records (BCMR) of the Coast Guard - which is not a part of VA - and ask that his Coast Guard service records be corrected in order to minimize any future difficulty in determining his eligibility for VA benefits.)  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 is granted.  See also 38 C.F.R. § 3.102 (2013).

The Board finally notes that the Veteran reported in April 2014 that he had been laid off from his job in February 2014 and his only source of income was the monthly housing assistance that he received as part of his Post-9/11 GI Bill (Chapter 33) education benefits.  Because the Board is granting the Veteran's waiver request, payment of these benefits should be resumed without delay.


ORDER

Entitlement to waiver of recovery of overpayment of Post-9/11 GI Bill (Chapter 33) education benefits in the amount of $15,118.32 is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


